El Juez Asociado Señor Todd, Je.,
emitió la opinión del tribunal.
Estos tres recursos fueron vistos y sometidos conjunta-mente. Envuelven la misma cuestión, a saber, si los hechos de estos casos deben regirse por lo resuelto en el caso de Legarreta v. Tesorero, 55 D.P.R. 22.
En la demanda en el recurso 8841 se alegó que la deman-dante fue requerida por el Colector de Rentas Internas de Mayagüez para que pagara los arbitrios sobre cierta maqui-naria importada por la demandante de los Estados Unidos para ser usada en su industria, por considerar dicha maqui-naria incluida en las disposiciones del inciso 27 de la sección 16 de la Ley de Rentas Internas de Puerto Rico, según en-mendada en 1936; que la demandante se negó a pagar dichos arbitrios lo que dió lugar a que el demandado, por conducto de su representante en Mayagüez, embargase diferentes pro-piedades de la demandante y amenazase con vender las mis-mas en pública subasta, viéndose la demandante obligada, para evitar dicha venta, a pagar bajo protesta a dicho Colector la suma cobrada y la cual'interesa le sea devuelta.
*860El demandado radicó una moción solicitando el traslado del caso para la Corte de Distrito de San Juan alegando que la causa de acción de la demandante tuvo su origen en la ciudad de San Juan, donde el demandado tiene su oficina y residencia oficial, e invoca los artículos 79 y 81 del Código de Enjuiciamiento Civil. A dicha moción se acompañó una excepción previa y un affidavit de- méritos.
Los hechos en los demás casos son los mismos. La corte inferior declaró sin lugar las mociones de traslado en los tres casos, resolviendo que, de acuerdo con las alegaciones de los demandantes, las causas de acción tuvieron su origen en la ciudad de Mayagüez, porque el requerimiento de pago, embargo de bienes y anuncio de venta de los mismos en pú-blica subasta se llevaron a efecto por el Colector de Rentas Internas de Mayagüez, constituyendo todos ellos actos afir-mativos realizados por el demandado en dicho distrito. El demandado apeló.
El artículo 79, inciso 2 del Código de Enjuicia-miento Civil, dice así:
“Artículo 79. — Deberán verse en el distrito en que la causa del litigio, o alguna parte de ella, tuvo su origen, sin perjuicio de la facultad de la corte para cambiar el lugar de la vista, los pleitos por los siguientes motivos:
“;p_ *'*#«***>
“2. — Contra un empleado público, o persona especialmente nom-brada para cumplir los deberes de aquél, por cualquier acto que hu-biere cometido con ocasión de su empleo; o contra una persona que, por orden suya o como su auxiliar, hiciere algo relacionado con los deberes de dicho empleado.”
Interpretando este precepto legal y citando jurisprudencia de California en relación con el artículo 393 del Código de Enjuiciamiento Civil de dicho Estado idéntico al nuestro, esta corte, en el caso de Legarreta v. Tesorero, supra, resolvió, y citamos del sumario, que:
“. . . El inciso 2, artículo 79 del Código de Enjunciamiento Civü contempla actos afirmativos de funcionarios que directamente inter-*861vienen con los derechos personales y de propiedad de terceras per-sonas. Por tanto, no es de aplicación a un pleito sobre devolución de contribuciones en el que- no se alegue acto afirmativo alguno por parte del Tesorero de Puerto Rico que lastime derechos personales o de propiedad del demandante en la acción.”
Una mera lectura de esta decisión demuestra que no es aplicable a los hechos del caso de autos. En el de Legar reta, supra, no se alegó en la demanda ningún “acto afirmativo por parte del Tesorero de Puerto Rico que lastimara derechos personales o de propiedad del demandante” mientras que en el de autos se alegan dichos actos — requerimiento de pago, embargo de bienes y anuncio de venta en subasta pública de los mismos — hechos que a los efectos de la moción de traslado y a virtud do la excepción previa el demandado aceptó como ciertos.
Arguye el apelante, sin embargo, que los actos afirmativos alegados fueron realizados por el Colector de Rentas Inter-nas directamente y no por el demandado como Tesorero de Puerto Rico. Carece de méritos el argumento. Los Colec-tores de Rentas Internas son nombrados por el Tesorero de Puerto Rico — Artículo 329 Código Político — y no son otra cosa que agentes o delegados de dicho funcionario en los dis-tintos distritos de recaudación de contribuciones. Además, el artículo 105 de la Ley de Rentas Internas de Puerto Rico dispone expresamente que:
“Sección 105. — Cuando alguna persona obligada por esta Ley al pago de los impuestos señalados en ella, no lo efectuare dentro del tiempo fijado, el Tesorero de Puerto Rico, o sus agentes, debi-damente autorizados por éste, quedan facultados para embargar y vender en pública subasta bienes del deudor, de acuerdo con el pro-cedimiento establecido en el Código Político, para hacer efectivas las contribuciones impuestas sobre la propiedad y no satisfechas, concediéndose al contribuyente derecho de redención en los mismos términos y extensión dispuestos en dicho código.” (Bastardillas nuestras.)
De manera que el Colector de Rentas Internas de Maya-güez, como agente del Tesorero de Puerto Rico no estaba *862autorizado a embargar bienes de la demandante a menos que hubiera sido “debidamente autorizado'” por dicho funciona-rio. La actuación del Colector fué la actuación del Tesorero, gui facit per alium facit per se, y por tanto, los actos afir-mativos alegados, aunque realizados de hecho por el Colector, son actos del apelante.

Deben confirmarse las resoluciones dictadas en estos casos denegando el traslado solicitado.

El Juez Asociado Sr. Snyder no intervino.